ORDER
The Disciplinary Review Board having filed a report with the Court on December 12, 1996, recommending that RICHARD M. PISACANE of WAYNE, who was admitted to the bar of this State in 1969, and who was temporarily suspended from practice by Order of this Court dated July 12, 1995, and who remains suspended at this time, be disbarred for respondent’s violations of RPC 1.3 (failure to act diligently), RPC 1.4 (failure to communicate), RPC 1.15 (knowing misappropriation of client funds), RPC 3.4 (failure to act with fairness to others), RPC 8.1(b) (failure to *465cooperate with disciplinary authorities) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined and having failed to appear on the return date of the Order to Show Cause;
And good cause appearing;
It is ORDERED that RICHARD M. PISACANE be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that RICHARD M. PISACANE comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that RICHARD M. PISACANE reimburse the Disciplinary Oversight Committee for appropriate administrative costs.